Citation Nr: 0022458	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  94-32 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

The propriety of the initial 10 percent rating for 
psychological headaches, musculoskeletal disorder with 
anxiety and depression.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1965 to 
October 1967.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which granted the veteran's claim 
seeking entitlement to service connection for "psychological 
headaches, musculoskeletal disorder, claim for head injury, 
anxiety, and depression" and assigned a 10 percent rating.  
However, the veteran continued his appeal.  

The veteran's claim was before the Board in March 1997, March 
1998, and May 1999 at which times it was remanded for 
additional development.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  In comparing the veteran's headaches with his psychiatric 
disorders throughout the period from the effective date of 
the grant of service connection to the present, the veteran's 
headaches represent the major degree of disability and the 
more dominant aspect of his condition.  

3.  Regarding the veteran's headaches, throughout the period 
from the effective date of the grant of service connection to 
the present, the veteran has had the equivalent of 
characteristic prostrating attacks occurring on an average of 
once a month over the last several months; he has not had had 
the equivalent of very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.  


CONCLUSION OF LAW

An initial rating of 30 percent for psychological headaches, 
musculoskeletal disorder, with anxiety and depression for the 
entire rating period is appropriate. 38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.124 (a), Diagnostic Code 
8100, 4.126 (d), 4.130, Diagnostic Code 9413 (1999); 
38 C.F.R. §§ 4.132, Diagnostic Code 9410, 9505, Note (2) 
following section on Psychological Factors Affecting Physical 
Condition (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran underwent a VA examination in May 1993.  He 
complained of headaches continuously since service.  It was 
noted that no definitive etiology for the headaches had ever 
been discovered.  He stated that the headaches occurred 
approximately once a month, and would last from hours to 
days.  He felt that he had a droopy eyelid that preceded many 
of the headaches.  He described the headaches as a needle 
through one side of the head and out the other, and that he 
had to go to a dark room.  He stated that the best medication 
was Darvocet.  He stated that he was depressed over the past 
several years, several times per year.  He stated that he had 
an antidepressant medication that he could not remember the 
name of, but no hospitalizations.  He stated that he had seen 
a psychotherapist for six months after having marital 
problems.  It was noted that the veteran had been a private 
investigator for the past 6 years, and that prior to that, he 
had been with the police department for 19 years.  

Examination showed that the veteran was neatly dressed.  He 
denied being depressed at the current time, and denied 
unusual thoughts, such as hallucinations.  There was no 
evidence of delusions.  His insight and judgment appeared to 
be good.  The examiner's impression was history of depression 
and dysthymic disorder, presently not depressed, and 
headaches.  Under discussion, the examiner stated that the 
veteran gave a history of depression over the past several 
years that was recurrent and episodic, and was complaining of 
headaches that were not related to stress or to any other 
particular factor.  The examiner considered the veteran's 
psychiatric disability to be mild.  

Copies of VA Medical Center treatment records were submitted 
from September 1993 to October 1993.  They show that the 
veteran was seen for his psychiatric condition at this time.  
On September 7, the veteran reported decreased sleep, and 
loss of control in his life.  Diagnosis was 
depression/dysthymia. Impression on September 10 was 
dysthymic disorder and self-defeating personality traits.  On 
September 13, it was noted that the veteran had depression, 
situational stressors, and chronic headaches exacerbated by 
stress.  On September 14, it was noted that the veteran was 
taking Amitriptyline for sleep, and aspirin for severe 
headaches.  On September 15, it was noted that the veteran 
was having a severe level of depression.  On September 20, 
the veteran was diagnosed with major depressive episode and 
headaches.  On September 23, assessment was major depression, 
some improvement.  On October 6, assessment was depression, 
improved, problematic.  On October 12, the veteran reported 
difficulty getting to sleep and staying asleep.  He reported 
averaging about 3-4 hours per night of sleep.  On October 12, 
it was noted that the veteran had finished the day hospital 
program where he was treated for depression.  Provisional 
diagnosis was major depression.  After the veteran was seen, 
the examiner's impression was dysthymic disorder with passive 
aggressive traits.  It was noted that the veteran was less 
hostile and confrontational, but cooperating.  

In the veteran's December 1993 notice of disagreement, he 
stated that he suffered from extreme headaches daily.

The veteran was afforded a hearing before the RO in April 
1994, a transcript of which has been associated with the 
claims folder.  The veteran described keeping a low grade 
headache pretty much all the time.  He stated that on 
occasions, the headaches became so severe that it was almost 
a blinding pain.  He testified that on these occasions, the 
only effective treatment was taking a large quantity of 
Ibuprofen or aspirins and going into a very dark room and 
lying very still for the duration of the headache.  He 
testified that sometimes the headaches lasted as much as 30 
to 45 minutes, and sometimes for 6 to 10 hours.  He stated 
that these headaches occurred about once or twice a month, 
and that he had last experienced one of these headaches about 
3 weeks prior.  He stated that he was taking Sansert for his 
headaches, and Amitriptyline for anxiety and depression.  

He stated that he had been absent from work once or twice a 
month as the headaches had occurred.  The veteran testified 
that about a year and a half prior, he had to give up work as 
a security officer.  He stated that working as a private 
investigator allowed him to follow his own schedule.  He 
asserted that a VA hospitalization report noted major 
depression.  

The veteran underwent a VA neurological examination in 
October 1999.  It was noted that the veteran had had several 
head pain complaints.  One seemed to be related to 
temporomandibular joint dysfunction which seemed to resolve.  
The other was a headache that the veteran described as being 
in both temporal regions and encompassing the top of the 
head, which he described in those days as a tight sensation.  
It was noted that the veteran was hospitalized and evaluated 
neurologically with no abnormalities being determined.  It 
was noted that the psychiatric evaluation offered a 
psychiatric diagnosis of which the headache was a portion.  
It was noted that the veteran retired as a law enforcement 
officer.  

The veteran's current headache description was that of pain, 
which he described as a sharp, hot needle, which varied in 
location from temple to temple or in the front of the skull.  
The veteran reported that the headache persisted for one hour 
to four to five hours, occurring about twice each month, and 
forcing him to assume a lying down position in a dark room 
taking aspirin for pain.  The veteran also complained of 
having experienced pinpoints of light anywhere in his visual 
field which were multicolored in nature, and which would 
expand in size until they would disappear after some minutes.  
The examiner stated that this may or may not have been 
associated with a headache.  The examiner noted that over the 
past 4 to 5 months, the veteran reported that he had lost 
vision in his left eye.  

The examiner noted that the veteran did not complain of any 
memory, and did not offer any history of problems with 
thinking.  The examiner noted that the veteran did not have 
any complaint of trouble speaking or understanding, or 
following directions.  The examiner noted that the veteran 
did not have impaired judgment, and did not have impaired 
abstract thinking.  The examiner noted that the veteran did 
not describe a disturbance in motivation.  In reference to 
sleep, the veteran said that he only slept a couple of hours 
at a time, but he had no complaints of sleepiness during the 
day or feeling unrested when he woke in the morning.  

Examination showed an alert man with no sign of organic 
mental dysfunction and no cranial nerve impairment.  Motor 
system examination demonstrated a normal muscle mass, tone, 
strength, station, gait, and coordination.  Primary 
sensations demonstrated a decrease in sharpness in pinprick 
over the left C2 segment of dermatome, which extended up over 
the left portion of the scalp.  Tendon reflexes were 
symmetrical.  There was no neck bruit.  Additional 
information obtained from the veteran was that he 
occasionally had episodes in his right arm in which there was 
a sharp lancinating pain emanating from the elbow region into 
the right and small finger.  Impression was no neurologic 
abnormality present.  The examiner stated that the headaches 
that the veteran described were consistent with the tension 
type headaches previously described, although the description 
given was different than that in 1965.  The examiner noted 
that the veteran's 1965 description of headaches recorded in 
the military health record did not contain complaints of 
needing a dark room, photophobia, sonophobia, or nausea.  

The veteran underwent a VA psychiatric examination in October 
1999.  The examiner stated that he had reviewed the claims 
file.  The examiner noted that the rating schedule was not 
available at the current time.  It was noted that the veteran 
was self-employed in home vacuum systems.  The veteran stated 
that he had chronic but mild headaches.  He indicated that he 
wanted to continue in his claim for increase in benefits, but 
did not have other complaints than mild headaches.  
Examination showed that the veteran was neat, groomed, and 
paid obvious attention to his appearance.  His gross motor, 
coordination, gait, and balance, were all good.  He was 
alert.  Speech was of normal rate and volume, and was 
spontaneous, and coherent.  He was fully oriented.  He had no 
sleep complaints.  His mood was described as contented.  His 
affect was appropriate.  His thoughts were logical and goal 
directed.  He denied suicidal ideation.  He stated that he 
did occasionally feel like choking someone or throwing them 
off the building when they interfered in some way with his 
work, but also had insight in saying that he did not think he 
was going to hurt somebody.  He denied auditory 
hallucinations.  There were no signs of paranoia, delusions, 
or obsessive thoughts.  Attention, mental calculations, 
concentration, and short-term memory were all intact.  His 
judgment to a hypothetical situation was good.  Under 
diagnoses, the examiner wrote none.  His GAF was 81.  

Under discussion, the examiner wrote that there no problems 
with social adaptation or interaction elicited during the 
interview.  The examiner noted that the veteran's flexibility 
and efficiency in a occupational setting had not been 
compromised.  It was noted that the veteran had had a long 
career in law enforcement and presently was self-employed.  
His level of disability was rated as none.  The examiner 
noted that the veteran's competence to handle his own funds 
was not in question, but in order to meet the demands of the 
request for testing from the RO, psychological testing was 
indicated in order to answer questions about severity of 
anxiety, symptoms, impaired judgment, etc. as listed on the 
remand, psychological testing would be necessary.  The 
examiner noted that based on the interview, the veteran did 
not present with any significant mental disorders, so 
psychological testing might not be necessary other than to 
meet any particular request that the RO had.  


Analysis

The veteran claims that the initial 10 percent rating 
assigned for his "psychological headaches, musculoskeletal 
disorder with anxiety and depression", was not proper.  His 
claim is "well grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  The file shows that the RO has properly developed 
the evidence to the extent possible, and there is no further 
VA duty to assist him with his claim.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection and a claim for an increased rating of a service-
connected condition.  In Fenderson, the Court agreed that the 
rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.") was not applicable where the veteran was 
expressing dissatisfaction with the initial rating assigned.  

In the present case, the veteran is expressing 
dissatisfaction with the initial 10 percent rating assigned 
following the grant of service connection for "psychological 
headaches, musculoskeletal disorder with anxiety and 
depression."  Therefore, all of the evidence following the 
grant of service connection (not just the evidence showing 
the present level of disability) must be considered in 
evaluating the veteran's claim.  The RO did consider all of 
the evidence following the grant of service connection, so 
the veteran's claim is in appropriate appellate status.  

The veteran's disability was rated under Diagnostic Code 
9505, for psychological factors affecting musculoskeletal 
condition.  After the initial rating assigned in November 
1993, there were several changes in the rating criteria that 
affected the disability evaluations assigned for this 
disability.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for disorders affected by a change in 
regulations which were pending on the date of such change, it 
well be necessary to determine whether the amended 
regulations or the previously existing regulations are more 
favorable to the claimant.  The General Counsel of VA, in a 
precedent opinion, has held that the determination of whether 
an amended regulation is more beneficial to a claimant than 
the prior provisions must be made on a case-by-case basis. 
VAOPGCPREC 11-97.  According to the cited opinion, when there 
is a pertinent change in a regulation while a claim is on 
appeal to the Board, the Board must take two sequential 
steps.  First, the Board must determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation.  Second, the Board must apply the more favorable 
provision to the facts of the case.

Effective from November 7, 1996, the criteria for rating 
mental disabilities were revised.  Prior to November 7, 1996, 
Note (2) in the old diagnostic criteria following the section 
on "Psychological Factors Affecting Physical Condition" in 
the old diagnostic criteria, provided that when two 
diagnoses, one organic and the other psychological or 
psychoneurotic, are presented covering the organic and 
psychiatric aspects of a single disability entity, only one 
percentage evaluation will be assigned under the appropriate 
diagnostic code determined by the rating board to represent 
the major degree of disability.  When the diagnosis of the 
same basic disability is changed from an organic one to one 
in the psychological or psychoneurotic categories, the 
condition will be rated under the new diagnosis. 38 C.F.R. § 
4.132 (1996).  Thus, prior to November 1996, only one rating 
could be assigned for the organic and psychiatric aspects of 
such disability.  This basic rule was continued in the 
revised rating schedule at 38 C.F.R. § 4.126 (d) (1999), 
which provides that when a single disability has been 
diagnosed both as a physical condition and as a mental 
disorder, the rating agency shall evaluate it using a rating 
code that represents the dominant (more disabling) aspect of 
the condition.  Reference is made to 38 C.F.R. § 4.14, which 
is the general rule against pyramiding.

When there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

The veteran has been rated under both sets of applicable 
rating criteria for psychiatric disabilities, with his 
disorder being evaluated as 10 percent disabling on both 
occasions.  Therefore, the RO has considered all of the 
criteria applicable to the veteran's claim.  Karnas v. 
Derwinski, 1 Vet.App. 308, 313 (1991).

The new general rating formula for mental disorders, to 
include anxiety disorder, not otherwise specified, under 
38 C.F.R. § 4.130, Diagnostic Code 9413, effective November 
7, 1996, are as follows:

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 30 percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 10 percent disability rating is in order when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  

The general rating formula for psychoneurotic disorders, to 
include other and unspecified neurosis under 38 C.F.R. 
§ 4.132, Diagnostic Code 9410, in effect prior to November 7, 
1996, were as follows:

A 50 percent disability rating is assigned when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 30 percent disability rating is 
assigned when there is a definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people.  The psychoneurotic symptoms 
result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent disability rating is 
assigned for findings which are less than the criteria for 
the 30 percent, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  

With regard to the term "definite" as used above, the VA 
General Counsel in a precedent opinion, dated in November 
1993, held that definite should be construed as "distinct, 
unambiguous and moderately large in degree, more than 
moderate but less than large." VAOPGCPREC 9-93.  The Board 
is bound by this interpretation of the term "definite."  
38 U.S.C.A. § 7104(c) (West 1991).  

A 50 percent rating is assigned for migraine headaches when 
there are very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptibility.  A 30 
percent rating is assigned for migraine headaches when there 
are characteristic prostrating attacks occurring on an 
average once a month over the last several months.  A 10 
percent rating is assigned for migraine headaches, when there 
are characteristic prostrating attacks averaging one in 2 
months over the last several months.  38 C.F.R. § 4.124 (a), 
Diagnostic Code 8100 (1999).

As noted above, the veteran is service-connected for 
"psychological headaches, musculoskeletal disorder, with 
anxiety and depression."  Pursuant to Note (2) following the 
section on "Psychological Factors Affecting Physical 
Condition" in the old diagnostic criteria in 38 C.F.R. 
§ 4.132 (1996), the veteran's disability is to be rated under 
the appropriate diagnostic code which represents the 
"major" degree of disability, depending on whether the 
major degree of disability is organic or psychiatric.  
Pursuant to 38 C.F.R. § 4.126 (d) (1999) in the new 
diagnostic criteria, the veteran's disability is to be rated 
under the rating code that represents the "dominant" aspect 
of the condition.  

In this case, it is determined that the veteran's headaches 
represent the major degree of disability and the dominant 
aspect of his condition.  It is true that the veteran 
received treatment for his psychiatric condition in September 
and October 1993 at a day treatment program and was diagnosed 
with major depression and dysthymia.  However, at the 
veteran's May 1993 VA examination, the examiner provided an 
impression of history of depression and dysthymic disorder, 
presently not depressed.  Also, at the veteran's October 1999 
VA examination, he indicated that he did not have complaints 
other than mild headaches.  Under diagnoses, the examiner 
wrote "none."  The examiner assigned the veteran a GAF 
score of 81, and indicated that the veteran's level of 
disability was none.  

On the other hand, the veteran has consistently described 
headaches.  At his May 1993 VA examination, the veteran 
stated that he had headaches occurring approximately once a 
month, that lasted from hours to days.  In the veteran's 
December 1993 notice of disagreement, he stated that he 
suffered from extreme headaches daily.  At his hearing before 
the RO in April 1994, the veteran stated that he had been 
absent from work once or twice a month due to his headaches.  
At the veteran's October 1999 VA examination, the veteran 
stated that he had headaches occurring about twice each month 
which forced him to lie down in a dark room.  

Thus, based on the evidence discussed above, in comparing the 
veteran's headaches to his psychiatric disorders, his 
headaches are determined to represent the major degree of 
disability, and the more dominant aspect of his condition.  
Accordingly, the veteran's service-connected disability will 
be rated based on the diagnostic code pertaining to 
headaches.  

Under Diagnostic Code 8100, the veteran is entitled to an 
initial 30 percent rating for headaches if the evidence shows 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  As will be 
described below, the evidence does show such characteristic 
prostrating attacks occurring on an average of once a month.  

At the veteran's October 1999 VA neurological examination, he 
stated that he had headaches occurring about twice each month 
which forced him to lie down in a dark room, and the examiner 
stated that the headaches that the veteran described were 
consistent with the headaches previously described.  The 
veteran also testified at his April 1994 hearing that he had 
headaches occurring about once or twice a month, which forced 
him to go into a very dark room and lie very still for the 
duration of the headache.  Accordingly, based on this 
evidence, it is determined that the veteran has had 
characteristic prostrating attacks occurring on an average of 
once a month for the entire rating period from the grant of 
service connection to the present.  

However, the evidence does not show that the veteran has had 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability needed for a 50 
percent initial rating.  It is true that at the veteran's 
October 1999 neurological examination he described headaches 
occurring about twice each month which forced him to lie down 
in a dark room, and at his April 1994 hearing, he stated he 
had headaches occurring once or twice a month forcing him to 
lie down in a dark room.  However, at the veteran's October 
1999 psychiatric examination, he described his headaches as 
only "mild", and at the veteran's May 1993 examination, he 
stated that his headaches occurred only once a month.  

It is true that the veteran's description of two headaches a 
month (October 1999 neurological examination) and one to two 
headaches a month (April 1994 hearing) is more than the 
"attacks on average of once a month" needed for a 30 
percent rating under Diagnostic Code 8100.  However, when 
such evidence is read together with the totality of the 
evidence cited above, it does not rise to the level of "very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptibility."  It is noted 
especially that at the veteran's October 1999 psychiatric 
examination, he described his headaches as only mild, and at 
his May 1993 examination, he stated that his headaches 
occurred approximately once a month.  Accordingly, under 
38 C.F.R. § 4.7, the evidence does not more nearly 
approximate "very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability."

In summary, the clear weight of the evidence shows that the 
veteran has not met the criteria necessary for an initial 
evaluation of 50 percent disabling for headaches under 
Diagnostic Code 8100 for any point from the grant of service 
connection to the present.  Accordingly, under the criteria 
of Diagnostic Code 8100, a 30 percent initial rating, but no 
higher, is warranted.

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA neurological examination to determine 
the severity of the veteran's headaches.  The Board did not 
base its decision solely on a single VA examination as one of 
the major factors for consideration in this case.  The record 
is complete with records of prior medical history and rating 
decisions.  Therefore, the RO and the Board have considered 
all the provisions of Parts 3 and 4 that would reasonably 
apply in this case.  


ORDER

The initial rating assigned for psychological headaches, 
musculoskeletal disorder, with anxiety and depression is 
increased to 30 percent for the entire rating period.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals


 


- 14 -


